 



Exhibit 10.1

 

Execution Version



SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (this “Agreement”) is entered
into as of November 20, 2012 by and between Bluefly, Inc., a Delaware
corporation (the “Company”), and Kara Jenny (the “Executive”).

 

WHEREAS, the Executive is currently employed by the Company; and

 

WHEREAS, the Executive and the Company have mutually agreed to terminate the
Executive’s employment relationship with the Company upon the terms set forth
herein;

  

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the Executive and the Company, intending to be legally
bound, hereby agree as follows:

 

1.             Termination of Employment. The Executive’s employment and
position as an officer, director or manager with the Company and each of its
affiliates, including without limitation the Executive’s position as Chief
Financial Officer of the Company, shall terminate effective as of December 31,
2012 unless earlier terminated by the Company under Section 7(a) of the Third
Amended and Restated Employment Agreement dated as of May 3, 2011 by and between
the Company and the Executive (such agreement, the “Employment Agreement” and
the date on which the Executive’s employment with the Company terminates, the
“Separation Date”). During the period commencing on the date first set forth
above and ending on the Separation Date (the “Transition Period”), the Executive
shall continue to be employed by the Company on a full-time basis pursuant to
the terms and conditions of the Employment Agreement. Effective as of the
Separation Date, all benefits and perquisites of employment, whether pursuant to
the Employment Agreement or otherwise, shall immediately cease except for the
Executive’s rights to (i) base salary earned through the Separation Date; (ii)
unreimbursed business expenses incurred prior to the Separation Date that are
otherwise reimbursable in accordance with Company policy; (iii) any vested
benefits earned by the Executive under any employee benefit plan of the Company
or its affiliates under which she was participating immediately prior to the
Separation Date (including but not limited to continuation of vesting of stock
options and unpaid vacation/paid time off, in each case, through the Separation
Date), with such benefits to be provided in accordance with the terms of the
applicable employee benefit plan; and (iv) any payments or benefits to which the
Executive may be entitled pursuant to Section 2 of this Agreement. The Executive
acknowledges and agrees that, effective as of the Separation Date, the
Employment Agreement shall terminate, provided that Sections 6 and 8 of the
Employment Agreement (together with such other provisions as may be necessary to
give effect thereto) shall survive the Separation Date in accordance with their
terms.

 

2.             Severance Benefits and Consulting Fee. In consideration of the
Executive’s release of claims set forth in Section 4 below and in Exhibit A, as
well as the Executive’s continuing employment by the Company during the
Transition Period and the Executive’s provision of the consulting services in
accordance with Section 3 below, the Company shall provide to the

 



 

 







 

Executive the two months of severance pay described in Section 2(a) below and
the benefits described in 2(b) and 2(c) below (the “Severance Benefits”) and pay
to the Executive the four months of consulting fees described in Section 2(a)
below (the “Consulting Fee”), subject to: (i) the Executive’s execution and
non-revocation of this Agreement; (ii) the Executive’s execution, after the
Separation Date but by no later than the 21st day after the Separation Date, of
the general release of claims attached hereto as Exhibit A (the “Release”) and
the Executive’s non-revocation of the Release; and (iii) the Executive’s
continued compliance with Sections 6 and 8 of the Employment Agreement and
Section 3 below. Notwithstanding the foregoing, in the event that the
Executive’s employment is terminated by the Board of Directors for cause under
Section 7(a)(v) of the Employment Agreement or by reason of the Executive’s
voluntary resignation (other than a Constructive Termination as defined in
Section 7(a)(iii) of the Employment Agreement) before December 31, 2012, the
Executive shall immediately forfeit the Executive’s right to receive the
Severance Benefits and the Consulting Fee. Subject to the conditions set forth
above, the Executive shall be entitled to:

 

a.           Severance pay equivalent to two months' base salary plus consulting
fees equivalent to four months' base salary, together totaling an aggregate
amount of $150,000, payable through payroll in six equal monthly installments of
$25,000, less applicable withholdings, beginning on the first payroll date of
the Company practicable after the Separation Date;

 

b.           During the six month period following the Separation Date,
reimbursement for the Executive’s and her eligible dependents’ COBRA premiums;
and

 

c.           Accelerated vesting as of the Separation Date of any unvested stock
options that, but for the termination of the Executive’s employment, would have
vested within six months following the Separation Date, with all stock options
vested as of the Separation Date (whether pursuant to this provision or
otherwise) remaining exercisable for a period equal to the lesser of (x) one
year following the Separation Date and (y) the remaining term of the stock
option.

 

All reimbursements hereunder shall be made in accordance with Section 409A of
the Internal Revenue Code of 1986, as amended, and in all events such
reimbursement shall be paid to the Executive on or before the last day of the
taxable year following the taxable year in which the expense is incurred and
shall not be subject to liquidation or exchange for any other benefit. All
amounts payable hereunder shall be subject to applicable tax withholdings and
deductions.

 

3.             Transition Consulting. Executive shall provide reasonable
cooperation and assistance for a period up to four months after the Separation
Date, at the request of any member of the Compensation Committee, the Chairman
of the Audit Committee or any other member of the Board of Directors involved in
appointing a successor chief financial officer or their respective designee(s),
in connection with the transition of Executive’s duties. It is understood and
agreed such consulting engagement is not for a fixed or minimum commitment of
time by Executive. Such transition consulting shall be provided on a
non-exclusive basis, and the amounts set forth

 



2

 

 

in Section 2 shall be payable in full regardless of whether Executive accepts
employment or performs services with any third party employer or entity (subject
to Executive’s continuing obligations under the Employment Agreement).

 

4.             Executive Release. In consideration for the Severance Benefits
and the Consulting Fee, which the Executive acknowledges she would not otherwise
be entitled to receive absent execution of this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Executive on behalf of herself and her heirs, executors,
administrators, and assigns, releases and discharges the Company and its past,
present and future subsidiaries, divisions, affiliates and parents, and their
respective current and former officers, directors and employees, and their
respective successors and assigns, and any other person or entity claimed to be
jointly or severally liable with the Company or any of the aforementioned
persons or entities (the “Released Parties”) from any and all manner of actions
and causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Claims”) which
the Executive and her heirs, executors, administrators, and assigns have, had,
or may hereafter have, against the Released Parties or any of them arising at
any time from the beginning of the world to the date hereof, including but not
limited to any and all Claims arising under any federal, state, or local
statute, rule, or regulation, or principle of contract law or common law
relating to the Executive’s employment by the Company and the cessation thereof,
including but not limited to claims under the Family and Medical Leave Act of
1993, as amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. §§ 2000 et seq., the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.,
the Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§2101 et seq., the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §§ 1001 et seq., the New York Human Rights Law, the New York
City Human Rights Law and the New York Whistleblower Protection Act, and any
other equivalent or similar federal, state, or local statute. It is understood
that nothing in this general release is to be construed as an admission on
behalf of the Released Parties of any wrongdoing with respect to the Executive,
any such wrongdoing being expressly denied. Notwithstanding the foregoing, the
Claims released above shall not include any Claims that the Executive may have
with respect to (i) payment of the Severance Benefits and the Consulting Fee,
(ii) payment of any other amounts set forth under Section 1 above, (iii) any
claims for enforcement of this Agreement or otherwise arising after the date
Executive signs this Agreement, or (iv) any continuing rights for
indemnification under any indemnification agreement, insurance policy or program
of the Company or its affiliates, or charter or bylaws of the Company in effect
as of the Separation Date. The Executive represents and warrants that she fully
understands the terms of this Agreement, and that she knowingly and voluntarily,
of her own free will, without any duress, being fully informed, and after due
deliberation, accepts its terms and signs below as her own free act. Except as
otherwise provided herein, the Executive understands that as a result of
executing this Agreement, she will not have the right to assert that the Company
or any other of the Released Parties unlawfully terminated her employment or
violated any of her rights in connection with her employment or otherwise.

 



3

 



 

5.             Agreement not to File or Participate in Actions. The Executive
represents and warrants that she has not filed, and will not initiate, or cause
to be initiated on her behalf, any complaint, charge, claim, or proceeding
against any of the Released Parties before any federal, state, or local agency,
court, or other body relating to any Claims barred or released in this Agreement
by her, and will not voluntarily participate in such a proceeding. However,
nothing in this Agreement shall preclude or prevent the Executive from filing a
claim which challenges the validity of this Agreement solely with respect to the
Executive’s waiver of any Claims arising under the ADEA, nor shall this
Agreement preclude or prevent the Executive from filing a charge of
discrimination with the U.S. Equal Employment Opportunity Commission or similar
state or local agency. The Executive shall not accept any relief obtained on her
behalf by any government agency, private party, class, or otherwise with respect
to any Claims covered by this Agreement.

 

6.             Review and Revocation Period. THE EXECUTIVE IS HEREBY ADVISED TO
CONSULT WITH COUNSEL BEFORE EXECUTING THIS AGREEMENT. The Executive may take
twenty-one (21) days following the date first set forth above to consider
whether to execute this Agreement. Upon the Executive’s execution of this
Agreement, the Executive will have seven (7) days after such execution in which
she may revoke such execution. In the event of revocation, the Executive must
present written notice of such revocation to the office of the Company. If seven
(7) days pass without receipt of such notice of revocation, this Agreement shall
become binding and effective on the eighth (8th) day after the execution hereof.
Any notice given hereunder shall be made in accordance with Section 12 of the
Employment Agreement.

 

7.             Return of Company and Executive Property. The Executive shall,
within ten (10) days after the Separation Date, return all property of the
Company and/or its affiliates in her possession or control. The Company agrees
that the Executive will be entitled to retain her personal papers, contact lists
and other personal materials to the extent that such items do not contain
confidential information about the Company or its affiliates and will make
reasonable arrangements for the Executive to collect such materials from her
office.

  

8.             Announcements; Non-Disparagement. There will be an initial
disclosure on Form 10-Q of the termination of the Executive’s employment and the
terms of this Agreement, which the Executive will have an opportunity to review
in advance. Thereafter, the Company will not make any public announcement or
internal disclosure to its employees concerning the circumstances of the
termination of the Executive’s employment inconsistent with such initial
disclosure. The Executive hereby agrees not to make any statements or
announcements, whether oral or written, including in any interview or social
media channel, which are intended, or would reasonably be expected, to harm the
Company or any of its officers, directors or employees, or its or their
reputation. The Company hereby agrees not to make, or permit any officer or
director of the Company to make, any statements or announcements, whether oral
or written, including in any interview or social media channel, which are
intended, or would reasonably be expected, to harm the Executive or her
reputation. Notwithstanding the foregoing, nothing in this Section 8 or

  

4

 

 



elsewhere in this Agreement shall prohibit any party from making any statement
or disclosure to the extent required under the federal securities laws or other
applicable laws.

 

9.             Governing Law; Disputes; Other. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York,
irrespective of the principles of conflicts of law applicable therein. Any
dispute arising hereunder shall be subject to the exclusive jurisdiction of the
federal and State courts located in New York, New York, and each of the parties
hereto hereby irrevocably submits to such jurisdiction and waives any objection
to such venue.

 

10.           Severability. The terms and provisions of this Agreement are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected.

 

11.           Entire Agreement; Counterparts. This Agreement (and the provisions
of the Employment Agreement that survive the Separation Date) is the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all other prior agreements with respect to the subject matter hereof.
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

  

 

*     *     *     *     *

 



5

 



 

THE UNDERSIGNED, INTENDING TO BE LEGALLY BOUND BY THE FOREGOING TERMS, HEREBY
APPLIES HIS OR HER SIGNATURE VOLUNTARILY AND WITH FULL UNDERSTANDING OF THE
TERMS OF THIS AGREEMENT AND EXECUTES THIS AGREEMENT AS OF THE DATE FIRST SET
FORTH ABOVE.

 

  

BLUEFLY, INC.   KARA JENNY           / s / Joseph C. Park   / s / Kara Jenny    
        Name: Joseph C. Park       Title: Chief Executive Officer      

  

6

 



 

Exhibit A

 



General Release of Claims

 (“Release”)

 

In consideration for the Severance Benefits and the Consulting Fee (as defined
in the Separation Agreement and Release of Claims by and between Bluefly, Inc.,
a Delaware corporation (the “Company”) and Kara Jenny (the “Executive”), dated
as of November 20, 2012 (the “Separation Agreement”)) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Executive on behalf of herself and her heirs, executors,
administrators, and assigns, releases and discharges the Company and its past,
present and future subsidiaries, divisions, affiliates and parents, and their
respective current and former officers, directors and employees, and their
respective successors and assigns, and any other person or entity claimed to be
jointly or severally liable with the Company or any of the aforementioned
persons or entities (the “Released Parties”) from any and all manner of actions
and causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Claims”) which
the Executive and her heirs, executors, administrators, and assigns have, had,
or may hereafter have, against the Released Parties or any of them arising at
any time from the beginning of the world to the date hereof, including but not
limited to any and all Claims arising under any federal, state, or local
statute, rule, or regulation, or principle of contract law or common law
relating to the Executive’s employment by the Company and the cessation thereof,
including but not limited to claims under the Family and Medical Leave Act of
1993, as amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. §§ 2000 et seq., the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.,
the Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§2101 et seq., the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §§ 1001 et seq., the New York Human Rights Law, the New York
City Human Rights Law and the New York Whistleblower Protection Act, and any
other equivalent or similar federal, state, or local statute. It is understood
that nothing in this general release is to be construed as an admission on
behalf of the Released Parties of any wrongdoing with respect to the Executive,
any such wrongdoing being expressly denied. Notwithstanding the foregoing, the
Claims released above shall not include any Claims that the Executive may have
with respect to (i) payment of the Severance Benefits and the Consulting Fee (as
defined in the Separation Agreement) or (ii) payment of any other amounts set
forth under Section 1 of the Separation Agreement. The Executive represents and
warrants that she fully understands the terms of this Release, and that she
knowingly and voluntarily, of her own free will, without any duress, being fully
informed, and after due deliberation, accepts its terms and signs below as her
own free act. Except as otherwise provided herein, the Executive understands
that as a result of executing this Release, she will not have the right to
assert that the Company or any other of the Released Parties unlawfully
terminated her employment or violated any of her rights in connection with her
employment or otherwise.

 



7

 



 

The Executive represents and warrants that she has not filed, and will not
initiate, or cause to be initiated on her behalf, any complaint, charge, claim,
or proceeding against any of the Released Parties before any federal, state, or
local agency, court, or other body relating to any Claims barred or released in
this Release by her, and will not voluntarily participate in such a proceeding.
However, nothing in this Release shall preclude or prevent the Executive from
filing a claim which challenges the validity of this Release solely with respect
to the Executive’s waiver of any Claims arising under the ADEA, nor shall this
Release preclude or prevent the Executive from filing a charge of discrimination
with the U.S. Equal Employment Opportunity Commission or similar state or local
agency. The Executive shall not accept any relief obtained on her behalf by any
government agency, private party, class, or otherwise with respect to any Claims
covered by this Release.

  

THE EXECUTIVE IS HEREBY ADVISED TO CONSULT WITH COUNSEL BEFORE EXECUTING THIS
RELEASE. The Executive may take twenty-one (21) days following the Separation
Date (as defined in the Separation Agreement) to consider whether to execute
this Release. Upon the Executive’s execution of this Release, the Executive will
have seven (7) days after such execution in which she may revoke such execution.
In the event of revocation, the Executive must present written notice of such
revocation to the office of the Company. If seven (7) days pass without receipt
of such notice of revocation, this Release shall become binding and effective on
the eighth (8th) day after the execution hereof. Any notice given hereunder
shall be made in accordance with Section 12 of the Employment Agreement (as
defined in the Separation Agreement).



 

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:



 

/ s / Kara Jenny     11/20/2012   Kara Jenny   Date    

 

8



